DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04 May 2021 have been fully considered but they are not persuasive. 
Regarding claims 1-14, these claims have been canceled thereby rendering all rejections moot.
Regarding claim 15, Applicant argues the newly introduced recitation of “wherein the clothes-drying tub is spaced away from the clothes-washing tub.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, SCHAUMANN is cited for the clothes-washing tub configuration as well as the known combination of the clothes-drying tub being connected to a separate dryer (see ¶ 19 of the Non-Final Office action).  MANI is cited for the clothes-drying tub details as recited in ¶ 19 of the Non-Final Office action, and their combination is considered prima facie obvious as indicated in ¶ 20 of the Non-Final Office action.  While the appliances of both SCHAUMANN and MANI have the capability to function as a washer 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, SCHAUMANN reasonably teaches the washer features of the claims while MANI reasonably teaches the dryer feature of the claims, and the combination of the references would appear to result in the same and predictable washing and drying results, which is considered prima facie obvious absent evidence to the contrary.  
Regarding SCHAUMANN and MANI both teaching washing and drying, Examiner points out that Applicant’s “comprising” claim language does not exclude additional features disclosed by the prior art references, particularly when they are not applied in the combination of the rejection.  The use of the term "comprising" to introduce the claimed structure means that the device covered by these claims may involve many more elements than those positively recited.  Ex parte Gottzein et al., 168 USPQ 176 (PTO Bd. App. 1969).  Furthermore, it is well settled that the term 
Therefore, the combination of SCHAUMANN and MANI is maintained for reasons of record.  Examiner notes that Applicant is silent with respect to how or why the newly introduced limitation of merely spacing a washing drum and drying drum imparts patentability of the claim (particularly since the prior art is replete with such teachings of spacing a washing drum and drying drum in a laundry treating appliance), and no such patentable distinction is readily apparent based on the current record.
Regarding claim 24 and the combination of a washer of SCHAUMANN and dryer of MANI, Examiner notes that there are basically only three possible combinations, either the washer above the dryer, the dryer above the washer, or the washer and dryer side by side, and such selection for a finite number of possibilities would be well within the general level and skill of one having ordinary skill in the art absent secondary considerations.  However, considering the fluid connection of the condenser and washing machine, it would be a matter of common sense to place the dryer/condenser above the washer to easily supply condensed fluid from the dryer to the washer simply by gravity.  Moreover, it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The new features introduced in the amendment are not clearly shown as being patentably distinguishable over the cited prior art and are considered obvious modifications (the spaced-apart washer and dryer being an inherent feature of the combination of references in the original rejection).  Applicant should couple any amendments with patentability arguments clarifying precisely how and why the amended features serve to patentably distinguish over the prior art of record.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 15 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/081014 A1 to SCHAUMANN et al. (“SCHAUMANN”) in view of US 2005/0071929 to MANI et al. (“MANI”).
Regarding claims 15 and 17-22, SCHAUMANN discloses a laundry system, comprising,
a wash water tank (84 in 50); 
a clothes-washing tub (16) in fluid communication with the wash water tank to enable wash water to be provided from the wash water tank to the clothes-washing tub, wherein at least a portion of an interior space of the wash water tank is located at a position above a water inlet of the clothes-washing tub for enabling wash water to be provided solely by gravity-fed flow from the wash water tank to the clothes-washing tub (see, e.g., Fig. 1);
 a wash water sump (sump 24) in fluid communication with the clothes-washing tub to enable wash water to be provided from the clothes-washing tub to the wash-water sump, wherein at least a portion of an interior space of the clothes-washing tub is located at a position above a water inlet of the wash water sump (see Fig. 1), 
a water filtration structure comprising a filtration cartridge (50 and associated internal structure around filter 66; see removable filter 66 and also p. 15, ll. 24-28), wherein the filtration cartridge enclosure has a water inlet thereof in fluid communication with a water outlet of the wash water sump through an interior space of the filtration cartridge enclosure and has a water outlet thereof in fluid communication with a water inlet of the wash water tank (see Figs. 1-2; note fluid communication between the filter 66, wash water tank 84, and wash water sump 24). 
SCHAUMANN discloses the claimed invention including the washing machine connected to other devices including a dryer (SCHAUMANN at p. 11, ¶ 4), which reads on a clothes-drying tub spaced away from a clothes-washing tub, such being a common washing and drying configuration in the art.  SCHAUMAN does not expressly disclose a water vapor condenser in fluid communication with the wash water tank to enable condensed water vapor to be provided from the water vapor condenser to the wash water tank; and an airflow structure comprising a clothes-drying tub, an air handler and the water vapor condenser, wherein the clothes-drying tub, the air handler and the water vapor condenser jointly define an airflow pathway for enabling airflow in a circuitous manner through the clothes-drying tub, the air handler and the water vapor condenser as recited in claim 15.  MANI teaches an art-related laundry system comprising a washer/dryer combination in which the dryer closed-loop air handler (52) includes a water vapor condenser (108) combined with dryer tub (56) forming a drying airflow pathway, and the condenser being in fluid communication with a wash water tank (80) in order to provide condensed fluids for future washings (see MANI at Figs. 1-2 and ¶ [0028]; see similar configuration and reuse of recovered wash fluid in Figs. 3-4 and ¶ [0030]). 
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the washer and dryer combination disclosed in SCHAUMANN with a dryer condenser configuration that recovers reusable condensate for future washing, as taught in MANI, to yield the same and predictable results of providing a washer and dryer in which a water vapor condenser condensate is supplied to a wash water tank of a washing machine for reuse in a future wash operation.  
Regarding claim 17, SCHAUMANN further discloses wherein at least a portion of an interior space of the wash water tank (84/50) is located at a position above the water inlet of the clothes-washing tub (16) for enabling wash water to be provided solely by gravity-fed flow from the first wash water container to the clothes-washing tub (see Fig. 1).
Regarding claim 18, the water vapor condenser of MANI manifestly has a condensed water vapor outlet above a wash water tank in the configuration claim, and 
Regarding claim 19, while SCHAUMANN and MANI both describe water pumps in the water lines, which are routine in the art, neither discloses the exact configuration of claim 19.  However, the position is taken that it would have been obvious to one having ordinary skill in the art at the time the invention of effective filing to rearrange a pump location of SCHAUMANN within the circulation line in any desirable manner to yield the same and predictable results of circulating wash water through the washing machine, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.
Regarding claim 20, SCHAUMANN further discloses wherein: the first wash water tank (84) has an interior space partially defined by a contoured lower wall thereof (note plan view in Fig. 2; also note four sloping lines toward outlet 85 denoting downwardly contoured lower wall); the contoured lower wall tapers (see sloping lines above) to a water collection region defined by a lowest location of the interior space thereof (at water outlet 85); the water outlet of the wash water tank extends through the contoured lower wall within the water collection region thereof; and the water outlet of the wash water tank is located at a position above the water inlet of the clothes-washing tub for enabling wash water to be provided solely by gravity-fed flow from the wash water tank to the clothes-washing tub (see Fig. 1 showing such configuration).
Regarding claim 21, SCHAUMANN further discloses wherein at least a portion of an interior space of the wash water tank is located at a position above the water inlet of the clothes-washing tub for enabling wash water to be provided solely by gravity-fed flow from the wash water tank to the clothes-washing tub (see wash water tank 84/50 above tub 16 in Fig. 1),
Regarding claim 22, SCHAUMANN further discloses wherein: the wash water sump has an interior space partially defined by a contoured lower wall thereof; the contoured lower wall tapers to a water collection region defined by a lowest location of the interior space thereof; and the water outlet of the wash water sump extends through the contoured lower wall within the water collection region thereof (see above and Fig. 1).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAUMANN in view of MANI, as applied to claim 15 and 17-22 above, and further in view of SCHÄFER.
SCHAUMANN and MANI, supra, discloses the claimed invention including use of a UV lamp (67) for eliminating germs and microbes (readable on a wash water sanitizer; see SCHAUMANN at p. 15, ll. 21-23).  SCHAUMANN does not expressly disclose wherein the wash water sanitizer and at least one of the clothes-washing tub and the second wash water container are jointly configured for exposing wash water within the second wash water container to said ultraviolet light.  However, SCHÄFER teaches an art-related washing machine incorporating a UV light (3) directed at the sump of the wash chamber (see SCHÄFER at Fig. 1 and abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention of effective filing to rearrange the UV sanitizer of SCHAUMANN to the wash 
Moreover, all of the component parts are known in SCHAUMANN, MANI, and SCHÄFER.  The only difference is the combination of “old elements” into a single washing machine by providing the wash tub/sump of SCHAUMANN and MANI with a UV light as taught in SCHÄFER.
Thus, it would have been obvious to one having ordinary skill in the art to mount the UV light taught by SCHÄFER onto the wash tub/sump as shown in SCHAUMANN to achieve the predictable results of sanitizing wash water.  Moreover, there would be a reasonable expectation of success in combining the references, since each of the references are analogous to the washing machine art.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAUMANN in view of MANI, as applied to claim 15 above, and further in view of LI.
SCHAUMANN and MANI, supra, discloses the claimed invention including use of a removable filter readable on the claimed filtration cartridge.  SCHAUMANN and MANIdo not expressly disclose the filtration cartridge including a plurality of filtration stages with end-to-end structural segments for sequential wash water flow as in claim 11 or the various different filtration stages of 12-14.  However, LI teaches an art-related washing machine incorporating a filter module 22 comprising multiple filter modules of 
Because SCHAUMANN in view of MANI, and LI teach washing machine filtration for reuse of wash water, it would have been obvious to one skilled in the art to substitute one filter configuration for the other to achieve the predictable result of optimizing the desired filtration using known filtration multi-stage techniques.

Claim 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAUMANN in view of MANI and SCHÄFER, as applied to claims 15-16 above, and further in view of US 2011/0185511 to RYOO et al. (“RYOO”).
SCHAUMANN, MANI, and SCHÄFER supra, discloses the claimed invention including use of a UV lamp (67) for eliminating germs and microbes (readable on a wash water sanitizer; see SCHAUMANN at p. 15, ll. 21-23) and wherein the wash water sanitizer and at least one of the clothes-washing tub and the wash water sump are jointly configured for exposing wash water within the second wash water container to said ultraviolet light, and the features of dependent claims 25-29.  The combination of SCHAUMANN and MANI further disclose a clothes-drying tub with air handler and water vapor condenser, as well as the clothes-drying tub spaced apart from the clothes-washing tub.  However, the combination does not expressly disclose the arrangement of the separately described and spaced apart clothes-dryer and clothes-washer configuration, particularly the configuration as in claim 24 wherein the clothes-drying tub, the air handler and the water vapor condenser are located at a position above the clothes-washing tub.  However, the prior art is replete .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.

Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711